—Interlocutory judgment, Supreme Court, New York County (Jane Solomon, J.), entered December 20, 1993, after bifurcated jury trial, apportioning liability 15% to plaintiff, 60% to defendant-appellant City of New York and 25% to defendants-respondents, unanimously affirmed, without costs.
The record supports the jury finding that the City’s failure to repair a traffic signal normally in operation at the intersection in question caused a dangerous situation because of potential confusion as to which of two vehicles entering this busy intersection would have the right of way, and was a *190contributing proximate cause of the nighttime accident in which plaintiff was injured (cf., Sherman v City of New York, 206 AD2d 272; Cimino v City of New York, 54 AD2d 843, affd 43 NY2d 966). Concur—Ellerin, J. R, Wallach, Asch and Nardelli, JJ.